Citation Nr: 0805768	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right arm injury.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left leg injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefits sought 
on appeal.  The veteran's case is currently advanced on the 
docket.  
	
The Board notes that in an August 2006 report of contact with 
the veteran, the veteran stated he wanted to pursue a new 
claim for service connection for a skin rash all over his 
body that he contends is due to medication prescribed to him 
while hospitalized at the VAMC in Memphis, Tennessee.  In the 
present appeal, the veteran seeks entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a skin rash 
that broke out on his right arm after he was treated with 
medication at the VAMC in Memphis, Tennessee.  It should be 
clarified whether the veteran intends to pursue these 
separate claims for the skin rash resulting from medication 
prescribed at the VAMC in Memphis.  The matter is referred to 
the RO for clarification and all appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151 for both a right arm and left leg 
condition.  A remand is necessary for each of these claims 
before proper adjudication can take place.
Right Arm Claim

The veteran filed a claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left leg and 
a right arm injury in October 2004.  In a January 2005 rating 
decision, the subject of this appeal, the benefits sought 
were denied.  In October 2005 VA received a timely notice of 
disagreement with respect to both the right arm and left leg 
claims.  Subsequently, in May 2006 a statement of the case 
was issued as to the left leg claim, but a statement of the 
case was never issued as to the right arm claim.  Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Left Leg Claim

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims, as here, received by VA on or after October 1, 1997) 
provides, in pertinent part, that a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2006).

The veteran contends that negligent treatment received at the 
VAMC in Biloxi, Mississippi and the VAMC in New Orleans, 
Louisiana, in July 2000 in connection with a fracture of the 
left lower extremity has resulted in an additional 
disability.

The veteran is a paraplegic and a veteran of World War II.  
The record reflects that in July 2000 he received a new 
electronic wheelchair, and that in the course of figuring out 
how to manipulate the chair he struck his left lower 
extremity in a door jam, which resulted in a distal 
tibia/fibula fracture with swelling in the foot, shin, and 
knee.  He was initially treated at the VAMC in Biloxi, 
Mississippi, and was then transferred to the VAMC in New 
Orleans, Louisiana.  In this regard, the Board notes that 
records from the Biloxi VAMC from this date are not in the 
file.  The file contains records from the Biloxi VAMC dated 
from 2002 to 2004, and from 2005 to 2006, but there are no 
records from the July 2000 accident in the file.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the 
contents of VA records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records must be 
obtained.

The veteran contends that his left lower extremity was not 
set or not set properly at the time of his fracture, and that 
this causes him an enormous amount of residual pain.  At the 
February 2006 hearing before the RO, the veteran testified 
that his left leg is visibly misshapen.  His subjective 
complaints of left leg problems are objectively demonstrated 
in the record.  For example, a January 2006 treatment note 
indicates that the veteran has edema and chronic pain that 
rises to a level of 10/10, and for which Lortab is 
prescribed.  Swelling and pain was also noted in November 
2005, June 2005, and September 2003.  In April 2004 a 
treatment note reflects that the veteran's left leg hurts so 
much it makes his head hurt.  

The Board must address the question of whether the veteran's 
problems meet the criteria for a "qualifying additional 
disability" under 38 U.S.C.A. § 1151.  A remand is necessary 
for additional development.

While there is documentation of the July 2000 treatment for 
the veteran's fracture, the Board cannot determine whether 
there was medical carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or whether the 
consequences of the treatment were reasonably foreseeable.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Records from the VAMC in New Orleans, subsequent to 
his transfer from the Biloxi VAMC show the veteran's fracture 
was initially stabilized, he was admitted to orthopedics, his 
leg was elevated, and ice was applied.  During the course of 
his treatment his left leg was splinted and casted.  The 
record shows the veteran did not want surgical intervention, 
and that the leg underwent a reduction as well as a re-
reduction.  

There has been no medical assessment of a possible 
relationship between the July 2000 VA treatment and the 
veteran's current symptomatology.  Moreover, the record shows 
that subsequent to these events, the veteran was involved in 
a car accident and it should be determined whether this has 
any impact on his current symptoms.  A medical evaluation and 
opinion are necessary to decide the claim.
	
Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the 
veteran's claim for entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for a right arm 
injury. The appellant should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

2.  Obtain and associate with the claims 
file all records from the VAMC in Biloxi, 
Mississippi, to include the records of 
treatment of the veteran's left lower 
extremity fracture in July 2000.  Ask the 
veteran where he currently receives 
treatment and obtain and associate with 
the claims file all updated VA treatment 
records from the identified 
facility(ies).

3.  Afford the veteran a VA examination 
with respect to his claim for entitlement 
to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left leg injury. 
The physician should review the claims 
files in connection with the requested 
opinion. The physician should provide the 
following opinion(s):

a. Is it at least as likely as not (i.e., 
whether it is 50 percent or more 
probable) that the veteran developed an 
additional disability in connection with 
VA treatment he received in July 2000 
through the VAMC in Biloxi, Mississippi 
and the VAMC in New Orleans, Louisiana 
for the fracture of his left lower 
extremity; and

b. If and only if the veteran developed 
an additional disability in connection 
with VA treatment, provide as opinion as 
to whether it is at least as likely as 
not that the hospital care or medical or 
surgical treatment resulted in the 
veteran's additional disability; and

c. If and only if the additional 
disability was a result of VA treatment, 
provide opinions as to: (1) whether it is 
at least as likely as not that this 
additional disability was reasonably 
foreseeable; and (2) whether it is at 
least as likely as not that this 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment.
A complete rationale should be expressed 
for all opinions provided, to include 
discussion on the role of the veteran's 
2003 car accident in his current 
symptomatology.  If the physician finds 
that it would be helpful or necessary to 
obtain a consult and/or examination from 
another physician in order to address 
items enumerated above, that should be 
accomplished.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claim.  If the claim remains denied, issue to the veteran 
a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


